Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 1 of 29 PageID: 1




THE ROSEN LAW FIRM, P.A.
Laurence Rosen, Esq.
609 W. South Orange Avenue, Suite 2P
South Orange, NJ 07079
Tel: (973) 313-1887
Fax: (973) 833-0399
Email: lrosen@rosenlegal.com

Counsel for Plaintiff


                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

                                              Case No:
 WILLIAM WILSON, Individually and
 On Behalf of All Others Similarly            CLASS ACTION COMPLAINT FOR
 Situated,                                    VIOLATIONS OF THE FEDERAL
                                              SECURITIES LAWS
        Plaintiff,
                                              JURY TRIAL DEMANDED
        v.

 AURORA CANNABIS INC., TERRY
 BOOTH, STEPHEN DOBLER, GLEN
 IBBOTT, CAM BATTLEY and
 MICHAEL SINGER,

        Defendants.



      Plaintiff William Wilson (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and


                                        -1-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 2 of 29 PageID: 2




belief as to all other matters, based upon, inter alia, the investigation conducted by

and through his attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by

Defendants, public filings, wire and press releases published by and regarding

Aurora Cannabis Inc. (“Aurora” or the “Company”), and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery.

                           NATURE OF THE ACTION

1.    This is a class action on behalf of persons or entities who purchased or

otherwise acquired publicly traded Aurora securities between September 11, 2019

and November 14, 2019, inclusive (the “Class Period”). Plaintiff seeks to recover

compensable damages caused by Defendants’ violations of the federal securities

laws under the Securities Exchange Act of 1934 (the “Exchange Act”).

                          JURISDICTION AND VENUE

2.    The claims asserted herein arise under and pursuant to Sections 10(b) and

20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

3.    This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).




                                          -2-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 3 of 29 PageID: 3




4.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements

entered and the subsequent damages took place in this judicial district.

5.    In connection with the acts, conduct and other wrongs alleged in this

complaint, Defendants, directly or indirectly, used the means and instrumentalities

of interstate commerce, including but not limited to, the United States mails,

interstate telephone communications and the facilities of the national securities

exchange.

                                     PARTIES

6.    Plaintiff, as set forth in the accompanying certification, incorporated by

reference herein, purchased Aurora securities during the Class Period and was

economically damaged thereby.

7.    Defendant Aurora purports to produce and distribute cannabis products. It is

vertically integrated and horizontally diversified across various segments of the

cannabis value chain, including facility engineering and design, cannabis breeding,

genetics research, production, derivatives, high value-add product development,

home cultivation, wholesale, and retail distribution. The Company produces various

strains of dried cannabis, cannabis oil and capsules, and topicals kits. Aurora is a

Canadian corporation with its principal executive office is located at Suite 500 –




                                        -3-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 4 of 29 PageID: 4




10355 Jasper Avenue, Edmonton, Alberta, Canada. Aurora’s securities trade on the

New York Stock Exchange (“NYSE”) exchange under the ticker symbol “ACB.”

8.    Defendant Terry Booth (“Booth”) has served as the Company’s Chief

Executive Officer (“CEO”) and a Director of the Board during the Class Period.

Defendant Booth is also a founder of Aurora.

9.    Defendant Stephen Dobler (“Dobler”) has served as the Company’s President

and a Director during the Class Period. Defendant Dobler is a founder of Aurora.

10.   Defendant Glen Ibbott (“Ibbott”) has served as the Company’s Chief

Financial Officer (“CFO”) during the Class Period.

11.   Defendant Cam Battley (“Battley”) has served as the Company’s Chief

Corporate Officer (“CCO”) during the Class Period.

12.   Defendant Michael Singer (“Singer”) has served as the Company’s Executive

Chairman during the Class Period.

13.   Defendants Booth, Dobler, Ibbott, Battley and Singer are collectively referred

to herein as the “Individual Defendants.”

14.   Each of the Individual Defendants:

            (a)    directly participated in the management of the Company;

            (b)    was directly involved in the day-to-day operations of the

                   Company at the highest levels;




                                        -4-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 5 of 29 PageID: 5




              (c)   was privy to confidential proprietary information concerning the

                    Company and its business and operations;

              (d)   was directly or indirectly involved in drafting, producing,

                    reviewing and/or disseminating the false and misleading

                    statements and information alleged herein;

              (e)   was directly or indirectly involved in the oversight or

                    implementation of the Company’s internal controls;

              (f)   was aware of or recklessly disregarded the fact that the false and

                    misleading statements were being issued concerning the

                    Company; and/or

              (g)   approved or ratified these statements in violation of the federal

                    securities laws.

15.   Aurora is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency

because all of the wrongful acts complained of herein were carried out within the

scope of their employment.

16.   The scienter of the Individual Defendants and other employees and agents of

the Company is similarly imputed to Aurora under respondeat superior and agency

principles.




                                         -5-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 6 of 29 PageID: 6




17.   Defendant Aurora and the Individual Defendants are collectively referred to

herein as “Defendants.”

                        SUBSTANTIVE ALLEGATIONS

                          Materially False and Misleading

                   Statements Issued During the Class Period

18.   On September 11, 2019, Aurora filed with the SEC its Annual Report on

Form 40-F for the year ended June 30, 2019 (the “2019 40-F”). Attached to the 2019

40-F were certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”)

signed by Defendants Booth and Ibbott attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company’s internal control

over financial reporting and the disclosure of all fraud.

19.   Attached to the 2019 40-F was Aurora’s 2019 Annual Report (“Annual

Report”). The Annual Report continually touted Aurora’s continued year-over-year

and quarter-over-quarter growth, stating in relevant part:

      Financial Highlights

      Revenue

      Total Cannabis Net Revenue

      The Company continued to show strong growth in its consolidated net
      revenue, which increased to [CA]$98.9 million in Q4 2019 as
      compared to [CA]$65.1 million of net revenue in the prior quarter.
      The 52% quarter-over-quarter growth was driven by a [CA]$15.3

                                         -6-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 7 of 29 PageID: 7




     million increase in our consumer market cannabis sales and an
     [CA]$18.0 million increase in our wholesale bulk cannabis sales.
                                *     *     *
     Consumer Cannabis Net Revenue

     Consumer cannabis sales were [CA]$44.9 million in Q4 2019, an
     increase of [CA]$15.3 million, or 52%, from the prior quarter and
     contributed 45% to total consolidated net revenue. The revenue growth
     was primarily attributable to a [CA]$14.4 million, or 52%, increase in
     dried cannabis sales as well as a [CA]$1.0 million, or 45%, increase in
     cannabis extract sales. Dried cannabis yields a lower average net selling
     price as compared to extracts. As a result of the significant increase in
     dried cannabis sales in the consumer market, the average net selling
     price for total consumer market sales decreased in the period. Despite
     the [CA]$0.34 decrease in the average net selling price over prior
     quarter, consumer cannabis gross margin before fair value adjustments
     improved by 4% as a result of the expansion in production and
     continued realization of economies of scale.

     Wholesale Bulk Cannabis Net Revenue

     During Q4 2019, the Company generated [CA]$20.1 million in bulk
     wholesale revenue from the sale of 5,574 kilograms of dried cannabis,
     as compared to [CA]$2.1 million and 589 kilograms in the prior quarter.
     While the [CA]$3.61 average net selling price of wholesale bulk
     cannabis is lower than the average net selling prices achieved from
     medical and consumer cannabis sales, gross margins are generally
     higher at approximately 61% due to lower conversion, packaging and
     shipping costs.

     We expect Canadian consumer market sales to continue to contribute
     lower average net selling prices per gram equivalent of cannabis than
     those achieved from the Canadian medical and European medical
     markets. We also expect that demand for our products will increase as
     the Canadian consumer market evolves and new regulations in Canada
     and international markets legalize these products. We are focused on
     ramping up growth and supply to the Canadian and international
     medical markets and will continue to introduce other higher margin
     products, such as softgel capsules and pre-rolls, into our product
     portfolio.
                                       -7-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 8 of 29 PageID: 8




     New regulations under the Cannabis Act are expected to be in place by
     the end of calendar 2019 which will also permit the sale of higher value,
     in-demand products such as vape pens, edibles, and other derivatives.

     Given the early stage of development of the consumer market in
     Canada, we expect that quarter to quarter sales volumes and revenues
     will be volatile. Factors that are expected to continue to affect the
     slope and smoothness of Aurora’s revenue ramp-up include, but are
     not limited to, the pace of provincial licensing of new retail stores and
     the ability of Aurora and its competitors to meet rapidly evolving
     consumer preferences for certain product forms and strains.

                                  *     *      *
     Financial Review

     Revenue

     The Company primarily operates in the cannabis market. Effective
     October 17, 2018, the Cannabis Act took effect in Canada and Aurora
     began selling cannabis to the consumer market across Canada. Aurora
     also derives revenues from auxiliary support functions, which include
     patient counseling services; design, engineering and construction
     services; and cannabis analytical product testing services. The table
     below outlines the reconciliation from the Company’s total net revenue
     to its cannabis net revenue metric for the three and twelve months ended
     June 30, 2019 and their comparative periods.
                                  *      *       *
     For the three months ended June 30, 2019, cannabis net revenue
     increased by [CA]$36.0 million, or 61%, compared to the prior
     quarter. The increase was primarily due to increases in wholesale
     bulk cannabis and consumer market net revenues of [CA]$18.0
     million and [CA]$15.3 million, respectively, in the period. Medical
     cannabis net revenue continued to grow with an increase of [CA]$2.7
     million compared to the prior quarter.

     For the year ended June 30, 2019, cannabis net revenue increased by
     [CA]$182.7 million, or 427%, compared to the prior year. The
     increase is primarily attributable to (i) [CA]$96.6 million of consumer
     cannabis net revenue, which was not present in the prior comparative

                                       -8-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 9 of 29 PageID: 9




     period, and (ii) the inclusion of medical cannabis revenues generated
     by MedReleaf and CanniMed, which were acquired on July 25, 2018
     and March 15, 2018, respectively, and contributed combined cannabis
     net revenue of [CA]$61.7 million and [CA]$20.2 million to the twelve
     month period ended June 30, 2019.
                                  *     *     *
     Consumer Cannabis Net Revenue

     During the three months ended June 30, 2019, the Company
     continued to expand consumer cannabis net revenue with an increase
     of [CA]$15.3 million, or 52% compared to the prior quarter. The
     increase in consumer cannabis net revenue during Q4 2019 was
     primarily due to an increase in dried cannabis sales by [CA]$14.4
     million, or 3,276 kilograms, sold over the prior period. The increase in
     volume sold was partially offset by a decrease in the average net selling
     price of [CA]$0.35 resulting from changes in the percentage of lower
     priced products sold.

     For the year ended June 30, 2019, consumer cannabis net revenue
     increased by [CA]$96.6 million compared to the prior year as the
     Cannabis Act took effect in Canada on October 17, 2018 and Aurora
     began selling cannabis to the consumer market across Canada.
                                 *      *    *
     Adjusted EBITDA

     Adjusted EBITDA increased by [CA]$24.8 million, or 68%, for the
     three months ended June 30, 2019 as compared to the prior quarter.
     The increase was primarily attributable to a [CA]$25.3 million increase
     in gross profit before fair value adjustments excluding the impact of
     depreciation allocated to cost of sales, offset by a [CA]$5.8 million
     increase in SG&A expenses.

     Adjusted EBITDA decreased by [CA]$101.8 million, or 188.0%, for
     the year ended June 30, 2019 compared to 2018. The decrease was
     primarily attributable to a [CA]$112.1 million increase in gross profit
     before fair value adjustments excluding the impact of depreciation
     allocated to cost of sales, offset by a [CA]$199.2 million increase in
     SG&A, a [CA]$1.6 million increase in acquisition costs, and a
     [CA]$13.1 million increase in R&D expenses.


                                       -9-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 10 of 29 PageID: 10




      (Emphasis added.)

20.   In the Annual Report, Aurora also provided ever-increasing revenue over the

previous eight quarters in with Net Revenue at [CA]$8,249,000, [CA]$11,700,000,

[CA]$16,100,000,      [CA]$19,147,000,      [CA]$29,674,000,       [CA]$54,178,000,

[CA]$65,145,000, and [CA]$98,942,000 for Q1 2018, Q2 2018, Q3 2018, Q4 2018,

Q1 2019, Q2 2019, Q3 2019, Q4 2019, respectively.

21.   In the Annual Report, Aurora also touted its EBITDA improvements and

prospects with losses giving way to profitability, including growing sales, stating in

pertinent part:

      Adjusted EBITDA

      The Company defines adjusted EBITDA as net income (loss) excluding
      interest income (expense), accretion, income taxes, depreciation,
      amortization, changes in fair value of inventory sold, changes in fair
      value of biological assets, share-based compensation, foreign
      exchange, changes in fair value of financial instruments, gains and
      losses on deemed disposal, and non-cash impairment of equity
      investments, goodwill, and other assets.

      Developing a profitable and robust global cannabis company is
      extremely important to Aurora. The Company continues to track
      toward positive adjusted EBITDA on a consolidated basis. In Q4
      2019, we made progress toward this objective as our adjusted
      EBITDA loss improved to [CA]$11.7 million compared to [CA]$36.6
      million in the prior quarter. While profitability remains a very
      important target for Aurora, we expect that the inherent volatility of
      revenue ramp-up in the developing cannabis industry, and the necessary
      investment to develop and manufacture new products for the Canadian
      consumer market, may result in near term challenges to achieving
      positive adjusted EBITDA. However, the Company expects adjusted
      EBITDA to continue to improve in the future due to higher sales,
                                        -10-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 11 of 29 PageID: 11




      further improvements in gross margins through economies of scale,
      and prudent SG&A [Selling, General and Administration] growth.

      (Emphasis added.)

22.   In its Annual Report, Aurora, touted its ever-increasing capacity for

production, including its two largest facilities of Aurora Sun, with capacity of

“>230,000 KG/YEAR[,]” and Aurora Nordic 2, with a capacity of “>120,000

KG/YEAR[.]”

23.   On September 12, 2019, Aurora held its Fourth Quarter Fiscal 2019 Results

Conference Call for the three months ending June 30, 2019 (“Q4 2019 Conference

Call”).

24.   During the Q4 2019 Conference Call, Defendant Battley reassured investors

that while Aurora missed revenue guidance by 1 percent, core cannabis revenue was

strong, stating in pertinent part:

      The reason why it happened, we will discuss a little bit more, but it’s
      essentially these things. One, these were not our core cannabis
      revenues. On our core cannabis revenues, we came in right at the top
      of our guidance at [CA]$95 million; by the way, the largest revenue
      figure in a quarter that any cannabis company has ever recorded for
      cannabis revenues.

      (Emphasis added.)


25.   Focusing on EBITDA, during the Q4 2019 Conference Call, Defendant Ibbott

stated the following:



                                      -11-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 12 of 29 PageID: 12




      In Q4, our reported Adjusted EBITDA loss decreased to [CA]$11.7
      million as compared to [CA]$36.6 million in the prior quarter.
      Considering the impact of year-end audit adjustments, we estimate our
      delivered EBITDA loss to be approximately [CA]$25 million, an
      improvement of over 32 percent from the previous quarter.
      I’m extremely happy with the underlying achievements we’ve made in
      the last nine months and driving towards our EBITDA target. We have
      more work to do, but I’d highlight that nearly all of our [Key
      Performance Indicators] are showing sequential improvements.
                                   *     *     *
      As we continue to execute on our strategy, the Company expects
      Adjusted EBITDA to improve in the future due to higher sales,
      improved gross margins and prudent SG&A growth.

      (Emphasis added.)


26.   During the Q4 2019 Conference Call, Defendant Battley stated the following

regarding EBITDA, in pertinent part:

      We put our guidance at the beginning of the year that we were targeting
      positive EBITDA and that created a seachange in our behavior and I
      think people have noticed. We went from a period of very rapid M&A
      to shifting gears to a period of really focused and disciplined execution
      and I think that’s been reflected in our results.

27.   Regarding potential constraints and growth, during the Q4 2019 Conference

Call, Defendant Ibbott stated the following:

      We solved previously identified production bottlenecks and we’re
      seeing strong sell through on our products at the retail level. There
      are remaining constraints to face the growth in the Canadian market that
      we would like to see resolved, including the timing of currently
      approved and future retail stores. The resolution of these constraints
      will impact the timing of our EBITDA positive target, but we do expect
      these constraints to become less of an issue over the next several
      quarters.
                                   *      *     *
                                       -12-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 13 of 29 PageID: 13




      Matt, what we are signaling there—and you know Aurora and you
      know how consistently our revenue continues to ramp quarter-to-
      quarter-to-quarter. The revenue curve is a nice, smooth continuously
      increasing curve and we, specifically for us, just want to call out the
      fact that there are constraints on the consumer system right now and the
      provinces are starting to show that as well, as seen in July and August,
      where they’re trying to work through some of the inventories that they
      have and have slowed their buying, and we expect it to pick up and to
      continue to pick up through the next quarter.

      But we did want to kind of signal that our continued sort of 40 percent
      quarter-to-quarter growth may take a bit of a pause just due to
      industry dynamics. That being said, we still expect to see growth in
      the core businesses and, as Cam said, the Bulk opportunities may be
      there, but if the pricing is right we will execute on those as well.

      One of the things that heartens me (inaudible) to look forward is from
      the data we see from the provinces is we are number-one in the country
      in sell through rates, so our products—we’re delivering the right
      product, the right qualities that consumers are preferring. As long as we
      continue to sell through at healthier rates, then as the bumps kind of
      even themselves out and the retail stores roll out, then we’ll benefit
      disproportionately, I think, from that increased market size.

      (Emphasis added.)

28.   During the Q4 2019 Conference Call, Defendant Ibbott stated the following

regarding capital expenditures, stating in pertinent part:

      Tamy, you know a couple of the major facilities that are under
      construction—Sun and Nordic, and we’ve mentioned a couple of
      others. . . . So, the CAPEX, let’s say, Q4 and spilling into Q1 a little bit
      would be a peak CAPEX for us. We are over [CA]$100 million dollars
      into our Aurora Sun build. It’s progressing quite nicely. As we indicated
      a little bit earlier in our comments, we are looking at the timing of
      CAPEX and matching our supply to the demand.
                                     *     *     *
      That’s where we’re at right now, Tamy. I think you would expect in
      Q1 to still see a significant CAPEX spend and it’ll start to reduce over
                                         -13-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 14 of 29 PageID: 14




      future quarters, particularly most of these facilities are nearing
      completion and then we’ll just have a couple of larger production
      facilities still ongoing.
                                     *    *      *
      As I said, we’re kind of at a peak CAPEX spend right now with the
      major facilities underway. A lot of the construction going on right now
      will be complete over the next quarter or two on our manufacturing and
      distribution facilities across Canada. What we’re then starting to look
      that is just the timing of the CAPEX on our major production facilities,
      Nordic and Sun.

      As it stands right now, our current plans are to bring those in and
      faze them in as demand requires, and that you can consider that to be
      over the next year or two as we phase those in. Hopefully, ideally in
      my world, we need to phase them in earlier because the demand is there.
      But those are really the drivers.

      Now, I need to caution you that that’s our current—as we stand right
      now, that’s our CAPEX plans should we decide part of our move into
      the U.S. required more CAPEX, then we’ll reset and recalibrate at
      that point. That’s really how I kind of characterize the CAPEX over
      the next, say, eight quarters is continue to spend this quarter and start
      to see it trailing off then over the next couple of quarters and then
      you’re really just looking at the timing of Sun and Nordic.

      (Emphasis added.)

29.   Discussing demand on the Q4 2019 Conference Call, Defendant Battley

stated the following:

      The first thing is the demand is actually there for Wholesale product.
      You’ll notice that we got an extremely attractive price for trim,
      [CA]$3.61 a gram, and that the margins were even better than our
      overall gross margin. If we have opportunities, and it’s likely that they
      will, we will proceed with additional Bulk Wholesale. But the bigger
      question you’re asking is with respect to volatility and I think what we
      are signaling here is just to be aware as a lot of observers have
      suggested. We’re anticipating that there may be a bit of a plateau
      between now and the advent of the cannabis legalization 2.0 products
                                       -14-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 15 of 29 PageID: 15




      anticipated somewhere around the end of the year. I think that’s really
      what we are anticipating, that there’s likely to be across the sector a
      little bit of a plateau between now and then.

      (Emphasis added.)

30.   On October 3, 2019, Aurora issued a press release entitled “Aurora Cannabis

Provides Update on Global Operations and Growth Initiatives” which provided an

update on the various Aurora facilities under construction, stating in pertinent part:

      Aurora Sun and Aurora Nordic 2 Construction Update

      Aurora continues to progress construction of its 1.6 million square
      foot facility, Aurora Sun, located in Medicine Hat, Alberta, and its 1
      million square foot facility, Nordic Sky, strategically located in Odense,
      Denmark. The new purpose-built, "Sky Class" facilities Aurora are
      constructing will have full control over all anticipated environmental
      and harvest conditions, resulting in the production of consistently high
      yielding, high-quality cannabis at low-cost.

      Mr. Booth added, "Aurora Sun in Medicine Hat and Aurora Nordic in
      Denmark represent the next evolution of our "Sky Class" cultivation
      philosophy and construction of these projects is proceeding well.
      Aurora Sun is nearing completion with the majority of capital
      investment now behind us, while at Aurora Nordic the primary outdoor
      construction, including the enclosure of the facility, nears completion.
      Our design philosophy allows for flexibility in licensing and
      commissioning in-line with the long-term growth in global demand for
      medical cannabis."

      (Emphasis added.)

31.   The October 3, 2019 press release also announced that Aurora Insider, an

investor focused blog by the company had launched.



                                        -15-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 16 of 29 PageID: 16




32.   On October 30, 2019, Aurora posted a news story on Aurora Insider entitled

“Aurora has the best selling buds in Ontario!” The story touted Aurora’s consumer

cannabis sales, in pertinent part:

      Popular Aurora brands are dominating sales on Ontario's
      government-owned online cannabis store.

      According to a list recently released by the Ontario Cannabis Store, San
      Rafael ’71 Pink Kush is in the No. 1 spot, followed by Aurora Blue
      Dream in second place, and San Rafael ’71 Tangerine Dream taking
      third position on OCS.ca. The website processed more than one
      million orders in the last year, nearly one transaction every 30
      seconds.
                                     *    *      *
      “It’s gratifying to see that consumers trust and enjoy our brands,” says
      Darren Karasiuk, Chief Commercial Officer at Aurora. “We are
      producing a premium cannabis product, and it is resonating with the
      consumer cannabis market. Canadian consumers continue to choose
      Aurora because they know they are getting a high-quality, consistent
      product.”

      (Emphasis added.)

33.   The statements contained in ¶¶18-32 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operations and prospects, which were known

to Defendants or recklessly disregarded by them. Specifically, Defendants made

false and/or misleading statements and/or failed to disclose that: (1) as opposed to

the Company’s representations, Aurora’s revenue would decline in its first quarter

of fiscal 2020 ended September 30, 2019; (2) the Company would halt construction

on its Aurora Nordic 2 and Aurora Sun facilities; and (3) as a result, Defendants’
                                       -16-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 17 of 29 PageID: 17




statements about its business, operations, and prospects, were materially false and

misleading and/or lacked a reasonable basis at all relevant times.

                     THE TRUTH BEGINS TO EMERGE

34.   On November 14, 2019, Aurora announced its first quarter of fiscal 2020

ended September 30, 2019, First Quarter 2020 Results (“Q1 2020 Results”) &

Corporate Action Plan.

35.   As opposed to statements made and released by Defendants during and after

its first fiscal quarter 2020, Q1 2020 Results showed a CA$23.8 million, or a 25%,

sequential decline of sales, well below analyst estimates.

36.   In particular, Aurora’s consumer cannabis revenue fell by 33% sequentially.

37.   During Aurora’s Q1 2020 Earnings Call on November 14, 2019, Defendant

Ibbott stated the following, in pertinent part, regarding the substantial decrease in

consumer cannabis revenue:

      This decline as we all know was driven by constraints in the
      distribution networks that have caused a temporary decline in
      ordering of the provincial distributors that they allow inventory levels
      to normalize. With adequate consumer choice now available, we're also
      seeing consumers exercise that choice to select those products that they
      prefer.

      We monitor the sell-through rates from the provinces to the retailers
      very carefully as we believe that to be a strong indicator that our
      products are meeting the needs of consumers for both quality and
      pricing. We are pleased that the Aurora family of brands continues to
      show strength across the major provinces for sell through.

      (Emphasis added.)
                                        -17-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 18 of 29 PageID: 18




38.    In Aurora’s Q1 2020 Earnings Call, Defendant Ibbott stated the following, in

pertinent part, about Aurora’s EBITDA:

       Our adjusted EBITDA loss for Q1 was CAD 39.7 million compared
       to CAD 26.6 million loss in the prior quarter. Again when you take
       into account the impact of our year-end adjustments of Q4. The change
       in our adjusted EBITDA loss is primarily due to the quarter-over-
       quarter decrease in revenue. Developing a profitable and robust global
       cannabis company is extremely important to Aurora. We believe our
       industry leading gross margins and the high-quality cultivation for the
       last period will allow us to continue to drive under penetrating all
       market conditions.

       (Emphasis added.)

39.    While touting its sales strength generally, and in Ontario specifically, Aurora

did not mention any hint of a substantial decrease in sales – during or after its fiscal

first quarter 2020 until the November 14 disclosures.

40.    Aurora’s Corporate Action Plan includes a CA$190 million reduction in

capital expenditures.

41.    As part of its Corporate Action Plan, Aurora announced it was halting

construction on its Aurora Nordic 2 facility in Denmark and it was deferring final

construction on its Aurora Sun facility in Medicine Hat, Alberta – its facilities with

the two largest capacities for production.

42.    As opposed to Aurora’s message of likely slowing capital expenditures or

even investing in the United States, Aurora abruptly ended capital expenditures on

its two largest facilities.
                                         -18-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 19 of 29 PageID: 19




43.   That same day, Aurora announced an early conversion window for CA$230

million in convertible debt.

44.   On this news, shares of Aurora fell $0.56 per share or over 17% to close at

$2.73 per share on November 15, 2019, damaging investors.

45.   On November 18, 2019, MarketWatch published an article entitled “Aurora

Cannabis stock suffers worst day in more than five years, analyst says ‘it would be

fair for investors not to believe them[.]’”

46.   The MarketWatch article cited multiple analysts, stating in relevant part:

      Analysts said that investors had a reason for anger and distrust after
      the report, and should be thinking about whether it means that it is time
      to run away from the cannabis industry altogether.

      “If Aurora is less eager to deploy capital to this industry, we believe
      investors should also be reluctant to place capital in the industry,”
      MKM Partners analyst Bill Kirk, who has a sell rating and $3 price
      target on the stock, wrote in a note.
      Jeffries analyst Owen Bennett noted that dilution from the debenture
      conversion could swing investor sentiment even more, and believes a
      writedown for a goodwill impairment from the MedReleaf acquisition
      could be on the way.

      He also suggested that beyond negative sentiment, investor trust could
      be a real issue after Aurora’s optimistic statement before Thursday’s
      disappointment.
      “With possible cash pressures evident, announcing ceased
      construction at facilities despite a press release just 6 weeks ago
      praising progression, and now EBITDA (and cash) positive looking
      unlikely this year, it would be fair for investors not to believe them,”
      wrote the analyst, who has a buy rating and $7 price target on the stock.

      (Emphasis added.)


                                         -19-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 20 of 29 PageID: 20




47.   On this news, shares of Aurora fell $0.44 per share or over 16% to close at

$2.28 per share on November 18, 2019, further damaging investors.

48.   As a result of Defendants’ wrongful acts and omissions, and the decline in

the market value of the Company’s common shares, Plaintiff and other Class

members have suffered significant losses and damages.

               PLAINTIFF’S CLASS ACTION ALLEGATIONS

49.   Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than

defendants who acquired Aurora securities publicly traded on the NYSE during the

Class Period, and who were damaged thereby (the “Class”). Excluded from the

Class are Defendants, the officers and directors of Aurora, members of the

Individual Defendants’ immediate families and their legal representatives, heirs,

successors or assigns and any entity in which Officer or Director Defendants have

or had a controlling interest.

50.   The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Aurora securities were actively traded

on the NYSE exchange. While the exact number of Class members is unknown to

Plaintiff at this time and can be ascertained only through appropriate discovery,

Plaintiff believes that there are hundreds, if not thousands of members in the

proposed Class.


                                        -20-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 21 of 29 PageID: 21




51.      Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in

violation of federal law that is complained of herein.

52.      Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities

litigation. Plaintiff has no interests antagonistic to or in conflict with those of the

Class.

53.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class.

Among the questions of law and fact common to the Class are:

         •     whether the Exchange Act was violated by Defendants’ acts as alleged

               herein;

         •     whether statements made by Defendants to the investing public during

               the Class Period misrepresented material facts about the financial

               condition and business of Aurora;

         •     whether Defendants’ public statements to the investing public during

               the Class Period omitted material facts necessary to make the

               statements made, in light of the circumstances under which they were

               made, not misleading;




                                           -21-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 22 of 29 PageID: 22




      •      whether the Defendants caused Aurora to issue false and misleading

             filings during the Class Period;

      •      whether Defendants acted knowingly or recklessly in issuing false

             filings;

      •      whether the prices of Aurora securities during the Class Period were

             artificially inflated because of the Defendants’ conduct complained of

             herein; and

      •      whether the members of the Class have sustained damages and, if so,

             what is the proper measure of damages.

54.   A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to

them. There will be no difficulty in the management of this action as a class action.

55.   Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

      •      Aurora shares met the requirements for listing, and were listed and

             actively traded on the NYSE, an efficient market;

      •      As a public issuer, Aurora filed periodic public reports;

                                        -22-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 23 of 29 PageID: 23




      •      Aurora regularly communicated with public investors via established

             market communication mechanisms, including through the regular

             dissemination of press releases via major newswire services and

             through     other    wide-ranging     public    disclosures,    such    as

             communications with the financial press and other similar reporting

             services;

      •      Aurora’s securities were liquid and traded with moderate to heavy

             volume during the Class Period; and

      •      Aurora was followed by a number of securities analysts employed by

             major brokerage firms who wrote reports that were widely distributed

             and publicly available.

56.   Based on the foregoing, the market for Aurora securities promptly digested

current information regarding Aurora from all publicly available sources and

reflected such information in the prices of the shares, and Plaintiff and the members

of the Class are entitled to a presumption of reliance upon the integrity of the market.

57.   Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted

material information in their Class Period statements in violation of a duty to

disclose such information as detailed above.

                                         -23-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 24 of 29 PageID: 24




                                      COUNT I

   For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder

                               Against All Defendants

58.    Plaintiff repeats and realleges each and every allegation contained above as

if fully set forth herein.

59.    This Count is asserted against Defendants is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the

SEC.

60.    During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which

they knew or deliberately disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make

the statements made, in light of the circumstances under which they were made, not

misleading.

61.    Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

              •      employed devices, schemes and artifices to defraud;

              •      made untrue statements of material facts or omitted to state

                     material facts necessary in order to make the statements made, in

                     light of the circumstances under which they were made, not

                     misleading; or

                                         -24-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 25 of 29 PageID: 25




             •      engaged in acts, practices and a course of business that operated

                    as a fraud or deceit upon plaintiff and others similarly situated in

                    connection with their purchases of Aurora securities during the

                    Class Period.

62.   Defendants acted with scienter in that they knew that the public documents

and statements issued or disseminated in the name of Aurora were materially false

and misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated,

or acquiesced in the issuance or dissemination of such statements or documents as

primary violations of the securities laws. These defendants by virtue of their receipt

of information reflecting the true facts of Aurora, their control over, and/or receipt

and/or modification of Aurora’s allegedly materially misleading statements, and/or

their associations with the Company which made them privy to confidential

proprietary information concerning Aurora, participated in the fraudulent scheme

alleged herein.

63.    Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the

material statements set forth above, and intended to deceive Plaintiff and the other

members of the Class, or, in the alternative, acted with reckless disregard for the

truth when they failed to ascertain and disclose the true facts in the statements made

                                         -25-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 26 of 29 PageID: 26




by them or other Aurora personnel to members of the investing public, including

Plaintiff and the Class.

64.    As a result of the foregoing, the market price of Aurora securities was

artificially inflated during the Class Period. In ignorance of the falsity of

Defendants’ statements, Plaintiff and the other members of the Class relied on the

statements described above and/or the integrity of the market price of Aurora

securities during the Class Period in purchasing Aurora securities at prices that were

artificially inflated as a result of Defendants’ false and misleading statements.

65.    Had Plaintiff and the other members of the Class been aware that the market

price of Aurora securities had been artificially and falsely inflated by Defendants’

misleading statements and by the material adverse information which Defendants

did not disclose, they would not have purchased Aurora securities at the artificially

inflated prices that they did, or at all.

66.    As a result of the wrongful conduct alleged herein, Plaintiff and other

members of the Class have suffered damages in an amount to be established at trial.

67.    By reason of the foregoing, Defendants have violated Section 10(b) of the

1934 Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and

the other members of the Class for substantial damages which they suffered in

connection with their purchase of Aurora securities during the Class Period.




                                            -26-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 27 of 29 PageID: 27




                                     COUNT II

                 Violations of Section 20(a) of the Exchange Act

                        Against the Individual Defendants

68.   Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

69.   During the Class Period, the Individual Defendants participated in the

operation and management of Aurora, and conducted and participated, directly and

indirectly, in the conduct of Aurora’s business affairs. Because of their senior

positions, they knew the adverse non-public information about Aurora’s

misstatement of revenue and profit and false financial statements.

70.   As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect

to Aurora’s financial condition and results of operations, and to correct promptly

any public statements issued by Aurora which had become materially false or

misleading.

71.    Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which Aurora disseminated in the

marketplace during the Class Period concerning Aurora’s results of operations.

Throughout the Class Period, the Individual Defendants exercised their power and


                                        -27-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 28 of 29 PageID: 28




authority to cause Aurora to engage in the wrongful acts complained of herein. The

Individual Defendants, therefore, were “controlling persons” of Aurora within the

meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in

the unlawful conduct alleged which artificially inflated the market price of Aurora

securities.

72.    By reason of the above conduct, the Individual Defendants are liable pursuant

to Section 20(a) of the Exchange Act for the violations committed by Aurora.

                              PRAYER FOR RELIEF

       WHEREFORE, plaintiff, on behalf of himself and the Class, prays for

judgment and relief as follows:

       (a)    declaring this action to be a proper class action, designating plaintiff

as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of

the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead

Counsel;

       (b)    awarding damages in favor of plaintiff and the other Class members

against all defendants, jointly and severally, together with interest thereon;

       (c)    awarding plaintiff and the Class reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

       (d)    awarding plaintiff and other members of the Class such other and

further relief as the Court may deem just and proper.


                                         -28-
Case 2:19-cv-20588-JMV-JBC Document 1 Filed 11/21/19 Page 29 of 29 PageID: 29




                          JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.


Dated:      November 21, 2019          Respectfully submitted,


                                       THE ROSEN LAW FIRM, P.A.

                                       s/ Laurence M. Rosen
                                       Laurence M. Rosen, Esq.
                                       609 W. South Orange Avenue, Suite 2P
                                       South Orange, NJ 07079
                                       Tel: (973) 313-1887
                                       Fax: (973) 833-0399
                                       Email: lrosen@rosenlegal.com

                                       Counsel for Plaintiff




                                       -29-
